DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 12/03/2021

	Claim(s) 1-4, 6-9, and 11-22 are pending.
	Claim(s) 1, 3, 11, 12, 18, and 20 have been amended.
	Claim(s) 5 and 10 have been canceled. 
	Claim(s) 22 has been added.
The 35 U.S.C § 103 rejection to claims 1-4, 6-9, and 11-22 have been fully considered in view of the amendments received 12/03/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 12/03/2021


Regarding independent claim(s) 1, 18, and 20:

Applicant’s arguments (Remarks, Page 10: ¶ 1-3), filed 12/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Watanabe et al. (US PGPUB No. 20190026557 A1) fails to disclose the subject matter of mapping locations on the projection surface to pixels of the output image wherein rendering the output image comprises: dividing the output image into a plurality of blocks of pixels; and for each of the plurality of blocks of pixels of the output image: determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the plurality of input images; and for each of the one or more input images: performing a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe, in view  Li et al. (US PGPUB No. 20150110420 A1), in view of Herman et al. (US PGPUB No. 20190349571 A1), and further in view of Lin et al. (US PGPUB No. 20190281293 A1).  

Applicant’s arguments (Remarks, Page 10: ¶ 4 to Page 11: ¶ 4), filed 12/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Abbas et al. (US PGPUB No. 20180205889 A1) fails to disclose the subject matter of mapping locations on the projection surface to pixels of the output image wherein rendering the output image comprises: dividing the output image into a plurality of blocks of pixels; and for each of the plurality of blocks of pixels of the output image: determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the plurality of input images; and for each of the one or more input images: performing a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image, wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Objections

Claim 20 is objected to because of the following informalities: “one or memories” within line 2, which is interpreted as “… one or more memories …”. 
 Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 3, 4, 7, 8, 11, 13-17, 21, 18, 22, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US PGPUB No. 20150110420 A1, hereinafter Li, in view of Herman et al., US PGPUB No. 20190349571 A1, hereinafter Herman, and further in view of Lin et al., US PGPUB No. 20190281293 A1, hereinafter Lin.  

Regarding claim 1, Li discloses a method for rendering an output image (Li; a method for rendering an output image [¶ 0006, ¶ 0041, and ¶ 0045-0046]; additionally, image processing method [¶ 0052 and ¶ 0066]), the method comprising: 
receiving a plurality of input images (Li; the method, as addressed above, comprises receiving a plurality of input images [¶ 0027-0028 and ¶ 0032-0033]), wherein each input image of the plurality of input images is taken from a different respective first location (Li; each input image of the plurality of input images is taken from a different respective 1st location [¶ 0027-0029]), wherein each Li; each respective 1st location is a respective location on a vehicle [¶ 0027-0028]; as illustrated within Fig. 1A); 
rendering the output image based at least in part on the plurality of input images and a view (Li; the method, as addressed above, comprises rendering the output image based at least in part on the plurality of input images and a view [¶ 0034-0035, ¶ 0044-0045, and ¶ 0050]), wherein rendering the output image based at least in part on the plurality of input images comprises mapping pixels of the plurality of input images onto the projection surface (Li; rendering the output image based at least in part on the plurality of input images comprises mapping pixels of the plurality of input images onto the projection surface [¶ 0046 and ¶ 0053], as illustrated within Figs. 3A and 7A; wherein, a three-dimension projected curved surface is generated based on the two-dimension planar image [¶ 0047-0049]; such that, the output image corresponds to the projection surface [¶ 0038]), and mapping locations on the projection surface to pixels of the output image wherein rendering the output image (Li; mapping locations on the projection surface to pixels of the output image wherein rendering the output image [¶ 0037-0038 and ¶ 0047-0049]; moreover, 2D to 3D locations [¶ 0044 and ¶ 0050]) comprises: 
dividing the output image into a plurality of blocks of pixels (Li; implicitly dividing the output image into a plurality of blocks of pixels [¶ 0044-0046], as illustrated within Fig. 3A, given computed/defined grids [¶ 0006, ¶ 0037-0038, and ¶ 0044]; moreover, gridizing algorithm and grid adaption program [¶ 0049-0051]); and 
Li; for each of the plurality of blocks of implicit pixels of the output image [¶ 0046-0047 and ¶ 0049-0050], as illustrated within Fig. 3A; wherein, the blocks of pixels are implicit, given image data [¶ 0006 and ¶ 0032]; moreover, image processing of blocks of image data [¶ 0053-0054]): 
determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the plurality of input images (Li; determining a mapping between a plurality of implicit pixels along the perimeter/border of the respective block of implicit pixels and a plurality of corresponding implicit pixels of each of one or more of the plurality of input images [¶ 0046, ¶ 0050-0051, and ¶ 0076], as illustrated within Figs. 3B-C, for each of the plurality of blocks of implicit pixels of the output image, as addressed above); and
for each of the one or more input images (Li; for each of the one or more input image [¶ 0027-0028 and ¶ 0030]):
performing a projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input image to respective pixels in the output image (Li; performing a projective mapping of implicit pixels located within the perimeter/border of the corresponding implicit pixels of the respective input image to respective implicit pixels in the output image [¶ 0038 and ¶ 0044-0046] for each of the one or more input images, as addressed above), wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image (Li; the projective mapping comprises mapping between the plurality of implicit pixels along the perimeter/border of the respective block of implicit pixels and the plurality of corresponding implicit pixels of the respective input image [¶ 0049-0051], as illustrated within Fig. 3A; moreover, mapping from one grid to another [¶ 0053-0056 and ¶ 0076], as illustrated within Fig. 7A); and 
displaying the output image on a display (Li; displaying the output image on a display [¶ 0041-0042]).  
Li fails to disclose receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; 
determining a projection surface, wherein the projection surface comprises: 
a horizontal portion comprising an elliptical disc surrounding the vehicle;
a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and 
an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder; and
rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as 
However, Herman teaches receiving first user input specifying a view specification for rendering the output image (Herman; receiving 1st user input specifying a view specification for rendering the output image [¶ 0019, ¶ 0031, and ¶ 0041]), wherein the view specification comprises a second location (Herman; the view specification comprises a 2nd location [¶ 0019, ¶ 0031, and ¶ 0041]); 
determining a projection surface (Herman; determining a projection surface [¶ 0019-0020 and ¶ 0030-0031]), wherein the projection surface comprises:
a horizontal portion comprising an elliptical disc surrounding the vehicle (Herman; the projection surface, as addressed above, comprises a horizontal portion comprising an elliptical disc surrounding the vehicle [¶ 0030-0033], as depicted within Fig. 2B);
a vertical portion comprising an elliptical cylinder encompassing the elliptical disc (Herman; the projection surface, as addressed above, comprises a vertical portion comprising an elliptical cylinder encompassing the elliptical disc [¶ 0030-0033], as depicted within Fig. 2B); and
an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder (Herman; an intermediate region that appear to smoothly join the elliptical disc and the elliptical cylinder [¶ 0030-0033], as illustrated within Fig. 2B; additional, combining of data [¶ 0040-0041]); and
Herman; rendering the output image based at least in part on the plurality of input images and the view specification [¶ 0019, ¶ 0025, ¶ 0027, and ¶ 0030-0031]; such that, the output image corresponds to the projection surface [¶ 0040-0041]), wherein the output image comprises an image of a region as seen from the second location (Herman; the output image comprises an image of a region as seen from the 2nd location [¶ 0019 and ¶ 0031-0033]), wherein the second location is different from each of the first locations (Herman; the 2nd location is implicitly different from each of the 1st locations [¶ 0030-0031 and ¶ 0033]).
Li and Herman are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li, to incorporate receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; determining a projection surface, wherein the projection surface comprises: a horizontal portion comprising an elliptical disc surrounding the vehicle; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder; and rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations (as taught by Herman), in Herman; [Abstract and ¶ 0001-0002]).
Li as modified by Herman fails to disclose wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image.
However, Lin teaches wherein said projective mapping comprises a linear extrapolation of the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the respective input image (Lin; the projective mapping comprises an implicit linear extrapolation of the mapping between the plurality of pixels along the perimeter/border of the respective block of pixels and the plurality of corresponding pixels of the respective input image [¶ 0007-0008 and ¶ 0048-0049], as illustrated within Fig. 7; wherein, linear extrapolation is implicit, given de-blocking techniques [¶ 0033-0035], such that a face boundary on which a block edge to be de-blocking filtered [¶ 0042-0043]).
Li in view of Herman and Lin are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman, to incorporate wherein said projective mapping comprises a linear extrapolation of the as taught by Lin), in order to provide improved visual with relatively high resolution data (Lin; [¶ 0002-0004]).

Regarding claim 3, Li in view of Herman and Lin further discloses the method of claim 1, the method further comprising:
wherein said determining the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of each of the one or more of the plurality of input images and said performing the projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input images comprises mapping pixels of the plurality of input images onto the projection surface (Lin; the determining the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of each of the one or more of the plurality of input images and said performing the projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input images comprises mapping pixels of the plurality of input images onto the projection surface [¶ 0008 and ¶ 0048-0049], as illustrated within Fig. 7; wherein, image data projection onto a surface corresponds to a mapping [¶ 0036-0037]; and such that, the output/reconstruction image corresponds to the projection surface [¶ 0007-0008 and ¶ 0032]), and mapping locations on the projection surface to pixels of the output Lin; [¶ 0048-0049], as illustrated within Fig. 7; wherein, image data projection onto a surface corresponds to a mapping [¶ 0008 and ¶ 0036-0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate wherein said determining the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of each of the one or more of the plurality of input images and said performing the projective mapping of pixels located within the perimeter of the corresponding pixels of the respective input images comprises mapping pixels of the plurality of input images onto the projection surface, and mapping locations on the projection surface to pixels of the output image (as taught by Lin), in order to provide improved visual with relatively high resolution data (Lin; [¶ 0002-0004]).

Regarding claim 4, Li in view of Herman and Lin further discloses the method of claim 3, the method further comprising: 
determining ranging information related to an area surrounding the first locations (Herman; the method [¶ 0005-0006] further comprises determining depth ranging information related to an area surrounding the 1st locations [¶ 0028-0030]; wherein, determining is performed via sensors and/or cameras [¶ 0024-0025] in relation with distance/depth information [¶ 0019-0020]), wherein said determining the projection surface is performed based at least in part on the ranging information (Herman; the determining the projection surface is performed based at least in part on the depth ranging information [¶ 0019-0020, ¶ 0028, and ¶ 0030]).
Li as modified by Herman and Lin, to incorporate determining ranging information related to an area surrounding the first locations, wherein said determining the projection surface is performed based at least in part on the ranging information (as taught by Herman), in order to provide improved visual representation of a physical environment (Herman; [Abstract and ¶ 0001-0002]).

Regarding claim 7, Li in view of Herman and Lin further discloses the method of claim 1, the method further comprising:
for each of the first locations, determining a distance from the first location to a respective object, wherein the projection surface is determined based at least in part on the determined distances from the first locations to the respective objects (Herman; the method [¶ 0005] further comprises for each of the 1st locations wherein the projection surface is determined based at least in part on the determined distances from the first locations to the respective objects [¶ 0019-0020 and ¶ 0030] determining a distance/depth from the 1st location to a respective object [¶ 0024-0025]; moreover, depth map that defines spatial relationships between the vehicle and objects around the vehicle [¶ 0006 and ¶ 0028-0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate for each of the first locations, determining a distance from the first location to a respective object, wherein the projection surface is determined based as taught by Herman), in order to provide improved visual representation of a physical environment (Herman; [Abstract and ¶ 0001-0002]).

Regarding claim 8, Li in view of Herman and Lin further discloses the method of claim 1, wherein the major axis of the elliptical disc runs from the front of the vehicle to the back of the vehicle (Herman; the major axis of the elliptical disc runs from the front of the vehicle to the back of the vehicle [¶ 0030], as illustrated within 2B; i.e. wider in front and back as shown within Fig. 2B), and wherein the minor axis of the elliptical disc runs from the left side of the vehicle to the right side of the vehicle (Herman; the minor axis of the elliptical disc runs from the left side of the vehicle to the right side of the vehicle [¶ 0030], as illustrated within 2B; i.e. narrow on the sides as shown within Fig. 2B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate the major axis of the elliptical disc runs from the front of the vehicle to the back of the vehicle, and wherein the minor axis of the elliptical disc runs from the left side of the vehicle to the right side of the vehicle (as taught by Herman), in order to provide improved visual representation of a physical environment (Herman; [Abstract and ¶ 0001-0002]).

Regarding claim 11, Li in view of Herman and Lin further discloses the method of claim 1, wherein the plurality of pixels along the perimeter of the respective block of Li; the plurality of pixels along the perimeter of the respective block of pixels comprise four corner pixels of the respective block of pixels [¶ 0046-0047, ¶ 0068, and  ¶ 0076], as illustrated within Figs. 3B-C).  

Regarding claim 13, Li in view of Herman and Lin further discloses the method of claim 1, the method further comprising: 
receiving second user input specifying a one or more second view specification (Herman; receiving 2nd user input specifying a one or more 2nd view specification [¶ 0019-0020 and ¶ 0030-0031]), wherein the second view specification comprises a third location that is different from the second location specifications (Herman; the 2nd  view specification comprises an implicit third location that is different from the 2nd location specifications [¶ 0019-0020 and ¶ 0030-0031]); 
rendering one or more a second output image images based at least in part on the one or more second view specification specifications and the plurality of input images (Herman; rendering one or more a 2nd (i.e. updated) output image images based at least in part on the one or more 2nd  view specification specifications and the plurality of input images [¶ 0019-0020 and ¶ 0030-0031]; moreover, image creation [¶ 0027-0029] from image data from different angles [¶ 0025]), wherein the second output image comprises an image of the region as seen from the third location (Herman; the 2nd (i.e. updated) output image comprises an image of the region as seen from the implicit 3rd location [¶ 0019-0020 and ¶ 0030-0031]); and 
Herman; displaying the one or more 2nd (i.e. updated) output images on the display [¶ 0040-0041]; still further, image creation [¶ 0027-0029] from image data from different angles [¶ 0025]).  

Regarding claim 14, Li in view of Herman and Lin further discloses the method of claim 1, wherein at least one portion of the output image is sourced from two or more input images of the plurality of input images (Li; at least one portion of the output image is sourced from two or more input images of the plurality of input images [¶ 0027-0030 and ¶ 0033], as illustrated within Fig. 2); and
wherein rendering the at least one portion of the output image comprises blending contributions from the two or more input images of the plurality of input images (Li; rendering the at least one portion of the output image comprises blending/combining contributions from the two or more input images of the plurality of input images [¶ 0034]).  

Regarding claim 15, Li in view of Herman and Lin further discloses the method of claim 14, wherein said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of the at least one portion of the output image (Li; the merging/blending is weighted based at least in part on a proximity of the 1st locations of the two or more input images to a projected location of the at least one portion of the output image [¶ 0044 and ¶ 0051-0053]; wherein, weighted merging/blending corresponds to predetermined condition [¶ 0059-0060 and ¶ 0064-0065], as illustrated within Fig. 6-1 and Fig. 6-2).  

Regarding claim 16, Li in view of Herman and Lin further discloses the method of claim 14, wherein said blending corrects for discrepancies in illumination between the two or more input images (Herman; the blending/combining corrects for discrepancies in illumination between the two or more input images [¶ 0004 and ¶ 0040-0041]; moreover, altering projection in relation with stitching images [¶ 0020, ¶ 0025, ¶ 0027-0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate wherein said blending corrects for discrepancies in illumination between the two or more input images (as taught by Herman), in order to provide improved visual representation of a physical environment (Herman; [Abstract and ¶ 0001-0002]).

Regarding claim 17, Li in view of Herman and Lin further discloses the method of claim 1, wherein the view specification (Herman; the view specification [¶ 0019, ¶ 0031-0033, and ¶ 0041]) further comprises one or more of:
an azimuthal angle measured from an origin at the second location;
a polar angle measured from the origin at the second location;
a field of view (Herman; the view specification, as addressed above, further comprises a FOV/viewport [¶ 0031-0033]);

one or more projection surface parameters;
a pixel resolution; and
a blending width.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate the view specification further comprises one or more of: an azimuthal angle measured from an origin at the second location; a polar angle measured from the origin at the second location; a field of view; a projection surface depth; one or more projection surface parameters; a pixel resolution; and a blending width (as taught by Herman), in order to provide improved visual representation of a physical environment (Herman; [Abstract and ¶ 0001-0002]).

Regarding claim 21, Li in view of Herman and Lin further discloses the method of claim 1, wherein said blending is weighted such that input images associated with first locations that are closer to the projected location have a larger weight than input images associated with first locations that are farther from the projected location (Li; the merging/blending is weighted such that input images associated with 1st locations that are closer (i.e. small angle) to the projected location have a larger weight than input images associated with 1st locations that are farther from the projected location [¶ 0044 and ¶ 0051-0053]; wherein, weighted merging/blending corresponds to predetermined condition [¶ 0059-0060 and ¶ 0064-0065], as illustrated within Fig. 6-1 and Fig. 6-2).  

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 1, due to the similarities claim 18 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 18; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Li discloses a non-transitory computer-readable memory medium comprising program instructions which, when executed by one or more processors, cause a computing system to perform (Li; a memory (i.e. non-transitory computer-readable memory medium) comprising program instructions which cause a computing system to perform [¶ 0039-0040 and ¶ 0047] when executed by one or more processors [¶ 0036-0038]). 
(further refer to the rejection of claim 1)

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 11, due to the similarities claim 22 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 22.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 1, due to the similarities claim 20 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Li discloses a computing system (Li; a computing system [¶ 0025, ¶ 0028, ¶ 0036-0037, and ¶ 0044], as depicted within Fig. 2) comprising: 
Li; the computing system, as addressed above, comprising one or more memories [¶ 0039-0040]); and 
one or more processors coupled to the one or more memories (Li; the computing system, as addressed above, comprising one or more processors [¶ 0036-0038] coupled to the one or more memories [¶ 0039-0040]), wherein the one or more memories store program instructions that, when executed by the one or more processors, cause the computing system to perform (Li;  the one or more memories store program instructions that cause the computing system to perform [¶ 0039-0040 and ¶ 0047] when executed by one or more processors [¶ 0036-0038]). 
(further refer to the rejection of claim 1)



Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Herman and Lin as applied to claim(s) 1 above, in view of Watanabe et al., US PGPUB No. 20190026557 A1, hereinafter Watanabe.  

Regarding claim 2, Li in view of Herman and Lin further discloses the method of claim 1, the method further comprising: 
repeatedly rendering a succession of output images based a succession of respective pluralities of input images (Li; implicitly repeatedly rendering a succession of output images [¶ 0041-0042 and ¶ 0045] based a succession of respective pluralities of input images [¶ 0005 and ¶ 0028-0030], given images are captured and transmitted for output corresponding to a media stream [¶ 0025-0026 and ¶ 0033]).
Li as modified by Herman and Lin fails to explicit disclose wherein the succession of output images is displayed on the display in real time to produce a real time video. 
However, Watanabe teaches wherein the succession of output images is displayed on the display in real time to produce a real time video (Watanabe; the succession of output images is displayed on the display in real time to produce a real time video (i.e. moving image) [¶ 0034]).
Li in view of Herman and Lin and Watanabe are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate wherein the succession of output images is displayed on the display in real time to produce a real time video (as taught by Watanabe), in order to provide meaningful visual data that allows recognitions of objects more easily (Watanabe; [¶ 0004-0005]).
  
Regarding claim 6, Li in view of Herman and Lin further discloses the method of claim 1, the method further comprising: 
Herman; the method [¶ 0005, ¶ 0037-0038, and ¶ 0040] further comprises determining the horizontal portion [¶ 0030-0033], as depicted within Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate determining the horizontal portion (as taught by Herman), in order to provide improved visual representation of a physical environment (Herman; [Abstract and ¶ 0001-0002]).
Li in view of Herman and Lin fails to disclose determining a size of the horizontal portion based at least in part on a current speed of the vehicle, wherein a higher current speed of the vehicle determines a larger horizontal portion than a lower current speed of the vehicle.
However, Watanabe teaches the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:
 determining a size of the horizontal portion based at least in part on a current speed of the vehicle (Watanabe; the means/system, as addressed above, comprises determining a size of the horizontal portion [¶ 0061-0063] based at least in part on a current speed of the vehicle [¶ 0064-0065]), wherein a higher current speed of the vehicle determines a larger horizontal portion than a lower current speed of the vehicle (Watanabe; a higher current speed of the vehicle determines a larger/wider horizontal portion than a lower current speed of the vehicle [¶ 0064]).
Li in view of Herman and Lin and Watanabe are considered to be analogous art because they pertain to generating and/or managing data in relation with providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate the means further comprising: determining a size of the horizontal portion based at least in part on a current speed of the vehicle, wherein a higher current speed of the vehicle determines a larger horizontal portion than a lower current speed of the vehicle (as taught by Watanabe), in order to provide meaningful visual data that allows recognitions of objects more easily (Watanabe; [¶ 0004-0005]).



Claim(s) 9, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Herman and Lin as applied to claim(s) 1 and 18 above, in view of Ren, US PGPUB No. 20140278065 A1, hereinafter Ren.  

Regarding claim 9, Li in view of Herman and Lin further discloses the method of claim 1, the method further comprising: 
determining a geometric layout of an environment surrounding the first locations (Li; determining one or more objects on a road (i.e. geometric layout of an environment) surrounding the 1st locations [¶ 0005 and ¶ 0027-0029]), wherein the projection surface comprises a curved surface approximating the environment surrounding the first locations (Li; the projection surface comprises a curved surface approximating the environment surrounding the 1st locations [¶ 0047-0048], as illustrated within Fig. 3A; moreover, gridizing algorithm and grid adaption [¶ 0049-0051]). 
Li as modified by Herman and Lin fails to explicit disclose a basis-spline surface.
However, Ren teaches the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (Ren; the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations [¶ 0040-0042 and ¶ 0053], as illustrated within Fig. 6; moreover, projection surface in the form of a hemisphere [¶ 0043]).
Li in view of Herman and Lin and Ren are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Li as modified by Herman and Lin, to incorporate the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (as taught by Ren), in order to provide improvements that enable more realistic representations of physical environments (Ren; [¶ 0004-0005]).

Regarding claim 12, Li in view of Herman and Lin further discloses the method of claim 1, the projection surface (Li; mapping image data onto the projection surface [¶ 0046 and ¶ 0053], as illustrated within Figs. 3A and 7A; wherein, a three-dimension projected curved surface is generated based on the two-dimension planar image [¶ 0047-0049]).
Li in view of Herman and Lin fails to disclose wherein the size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image.
However Ren teaches wherein the size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image (Ren; the size of each of the plurality of blocks of pixels is selected to balance a degree/amount of image distortion introduced by said projective mapping and computational resources associated with rendering the output image [¶ 0038 and ¶ 0043]; moreover, mesh processing with energy optimization corresponding to computational resources [¶ 0042-0043 and ¶ 0052-0053]; such that, energy operation refers to smoothness of surface deformation [¶ 0054]; wherein, the projection surface reduces distortion [¶ 0022 and ¶ 0065]; and wherein, size of each of the plurality of blocks corresponds to dimensional/shape deformation associated with point cloud data [¶ 0048-0049, ¶ 0051-0052, and ¶ 0057]).
Li in view of Herman and Lin and Ren are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Li as modified by Herman and Lin, to incorporate wherein the size of each of the plurality of blocks of pixels is selected to balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image (as taught by Ren), in order to provide improvements that enable more realistic representations of physical environments (Ren; [¶ 0004-0005]).

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 9, due to the similarities claim 19 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 19.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616